Based on a review of the record, we conclude, contrary to the plaintiff’s position, that the Supreme Court did not improvidently exercise its discretion in denying the plaintiff’s motion to vacate her default in answering the defendant’s motion for summary judgment. The plaintiff’s motion papers failed to provide a reasonable excuse for her failure to oppose the defendant’s summary judgment motion and her delay of approximately one year in moving to vacate her default. Additionally, the plaintiff failed to provide a reasonable excuse for failing to provide a timely affidavit of merits (see, Brann v City of New York, 96 AD2d 923). In view of these circumstances, as well as the prejudice which would inure to the defendant if the order granting his motion for summary judgment was vacated, we conclude that the Supreme Court acted properly in denying the plaintiff’s motion. Mollen, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.